Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 7th April 1781.
                        
                        I have been honored with your Excellency’s favor of the 31st ulto. Your remarks upon the uncertainty of
                            operations which depend upon a combination of Land and sea Forces, except there is a decisive superiority over the enemy
                            as to the latter, are judicious, and consonant to the Ideas which I had ever entertained upon the subject.
                        Upon maturely considering the offer which your Excellency has been pleased to make, of marching all your
                            force to this place, except 1200, to be aided by 3000 Militia for the security of the Fleet, I am of opinion that it
                            ought, under present appearances and circumstances to be deferred, as it would be putting you to, perhaps, an unnecessary
                            trouble, and would, besides the expences incident to calling out so large a body of Militia, tend to injure the completion
                            of the Continental Battalions by Recruits, as the Militia service is preferred by the peasantry to the Continental, the
                            pay being greater the duty less—and the discipline more relaxed.
                        My reasons for waving your Excellency’s offer, at the present time, are briefly as follow—I do not look upon
                            the French Troops as essentially necessary at this place, untill an operation against New York
                            shall have been determined upon, or untill we shall have been obliged to make so large detachments to the Southward, that
                            we shall have occasion for them to assist in securing the post of West point and its dependencies—the communication from
                            the Delaware to the North River—and affording cover to the Country within reach of the enemy’s marauding Parties. Although
                            I have, upon finding that the enemy have sent a reinforcement of about 1500 Men to the southward, ordered the Marquis de
                            la Fayette to proceed with the detachment under his command and join General Greene, I hope I shall be able, with my
                            remaining force and the Recruits which are now begin to come in, to effect the latter purposes, more especially as I can,
                            upon an emergency, suddenly call in a respectable Body of Militia from the adjacent Country. It does not appear to me that
                            an enterprize so weighty as that against New York can be decided upon, untill we hear what reinforcements of Men and Ships
                            may be expected from Europe. I therefore think, that the Troops under your Excellency’s command may remain in their
                            present position untill the arrival of the Viscount de Rochambeau (which I hope may be soon) or some other intelligence
                            from Europe, or untill the situation of our southern Affairs become yet more critical: But as it may have an effect upon
                            the fears of the enemy in New York and hinder them from making further detachments to the Southward, I beg your Excellency
                            to circulate a report that you are soon to join this Army, and to make some demonstrations of preparing for a march.
                            Indeed the approaching Season, if it should not be our unhappy lot to spend another inactive Campaign, will warrant every
                            necessary preparation for the Feild, be the Theatre of Action where it may; which will not only countenance the report,
                            but actually facilitate the measure if events should render it necessary to carry it into execution, which is by no means
                            improbable.
                        As General Du portail did not arrive ’till yesterday, I had not an opportunity of conversing with him before
                            this day. After relating to me what had passed between your Excellency and himself, and being informed by me of the
                            resolution I had taken to let your Troops remain at Newport for the present, and with the reasons which induced me to take
                            that resolution, he fully acquiesced with me in the propriety of it. I have the Honor to be with the highest Attachment
                            and Esteem Your Excellency’s Most obt and very humble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I have, since I began this letter, received your Excellency’s favor of the 3d instant.
                            The detachment, which had twice put to Sea and returned, sailed finally from the Hook about the 20th of
                                last month. I imagine they arrived in the Chesapeak the 25th as the Marquis de la Fayette writes me from Virginia that
                                the British Fleet which had left Lynn Haven Bay on the 24th had returned again on the 25th with a number of
                                Transports. The detachment is said to consist of 1500 Men and to be commanded by Major General Phillips.
                            Sir Henry Clinton must be by this and former detachments too much weakened to think of any offensive
                                operations, in any other quarter than the South—Should there, therefore, be occasion to draw your Excellency’s force
                                this way, I dare to say you will think a less number of Men, than what you mentioned in your letter of the 31st ulto,
                                will be sufficient to protect the Fleet in the Harbour of Newport. But that is a matter which, as your Excellency is
                                pleased to observe, must be regulated by the force the Enemy actually have in New York at the time you shall form a
                                junction with me, and their plan of Campaign, which will not, indeed cannot, be easily diverted when it is once
                                entered upon.
                            I have also received your Excellency’s favor of the 4th instant.
                        
                        
                            Go: Washington
                        
                    